JUDGMENT ENTRY
This cause is an accelerated appeal from a decision of the Hamilton Municipal Court overruling appellant's Rule 29 motion and convicting appellant of criminal trespass in violation of Hamilton City Ordinance 541.05.1 Appellant was visiting the home of a friend, Tim Fox, who lived with his grandfather. Appellant was asked to leave by the grandfather. The parties dispute whether appellant was given permission to wait for a ride and whether appellant actually called for someone to come pick him up. Sometime after the request to leave, an altercation arose at the residence between Tim Fox and his mother, and the police were called. Appellant was arrested for criminal trespass and convicted of the offense in the Hamilton Municipal Court.
Appellant's first assignment of error challenges the trial court's decision to overrule a Crim.R. 29 motion and challenges his conviction on the grounds of insufficient evidence.2 Although the facts are disputed, there are sufficient facts, which if believed, support a finding that the grandfather had authority to ask appellant to leave, that he asked appellant to leave and that appellant did not immediately leave the premises, but remained for at least some period of time without having called for a ride.  Appellant's first assignment of error is overruled on the grounds of State v. Bridgeman (1978), 55 Ohio St.2d 261, syllabus and State v. Jenks (1991), 61 Ohio St.3d, paragraph two of the syllabus.
Appellant's second assignment of error challenges the manifest weight of the evidence and is overruled on the grounds of State v. Thompkins
(1997), 78 Ohio St.3d 380 and State v. DeHass (1967), 10 Ohio St.2d 230, paragraph one of the syllabus.
The judgment of the trial court is hereby affirmed.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and shall not be published in any form.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
James E. Walsh, Judge, Stephen W. Powell, Judge.
1 Hamilton City Ordinance is identical to R.C. 2911.21.
2 We note that the city of Hamilton has failed to file a brief in this matter.